Citation Nr: 0307746	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  94-25 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for deep vein 
thrombophlebitis with pulmonary embolism and septicemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from January 1968 to August 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

This case was previously before the Board in October 2002 at 
which time the Board denied service connection for chloracne.  
The Board also developed the issue of service connection for 
deep vein thrombophlebitis with pulmonary embolism and 
septicemia.  That development has been completed and the case 
is now before the Board for appellate consideration.


FINDINGS OF FACT

The veteran's currently diagnosed deep vein thrombophlebitis 
with pulmonary embolism and septicemia is not of service 
origin nor related to incident in service. 


CONCLUSION OF LAW

Deep vein thrombophlebitis with pulmonary embolism and 
septicemia was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments relating to 
claims to reopen previously denied claims and are not 
applicable to the current claim  

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  The veteran has been properly notified 
on multiple occasions of the evidence and requirements 
necessary to complete his application for a claim for 
benefits.  Specifically, the Board finds that the statement 
of the case (SOC), supplemental statement of the case (SSOC), 
and correspondence from the RO, provided to both the 
appellant and his representative, specifically satisfies the 
requirement at § 5103 of the new statute.  Additionally, in 
February 1999 the RO asked the veteran to identify any 
additional treatment records and the VA would obtain said 
records.  These documents clearly notify the appellant and 
his representative of the evidence necessary to substantiate 
his claim including the requirements of the VCAA, to include 
what evidence the VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 182 (2002).

Moreover, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review.  The 
evidence of record includes the veteran's service medical 
records, records of treatment following service, statements 
from the veteran's treating physicians, reports of VA 
examinations, and statements made by the veteran in support 
of his claim.  The VA facilities in Martinez, California and 
El Paso, Texas, and the National Personnel Records Center 
have indicated that no additional records have been located.  
In addition, the Board remanded this case in January 1999 for 
additional development including VA examination and opinion.  
Still further, the Board requested additional pulmonary 
examination in October 2002.  The Board is unaware of any 
additional evidence, which is available in connection with 
this appeal.  Accordingly, the Board finds that the 
requirements under the VCAA have been met.  

Factual Background

The veteran's service medical records are negative for 
complaints or findings of vascular or blood problems.  In 
August 1969, was seen at the dermatology clinic at which time 
a wart was pared.  He was seen later in August 1969 at which 
time the wart was again pared.  The location of the wart was 
not identified.  He was advised to return in a week.  There 
are no follow-up records.  The separation examination 
clinically evaluated all pertinent systems as normal.  No 
reference was made to cellulites.

Post service VA hospital records show that the veteran was 
hospitalized between August and November 1978.  He complained 
that he was unable to raise his left foot.  He reported that 
three months previously while in Thailand he was shot in the 
left posterior thigh.  He indicated that he jumped into the 
river to avoid his assailants.  Light debridement of the 
wound was carried out.  Examination suggested complete lesion 
of the right peroneal nerve and partial lesion of the right 
posterior tibial nerve.  It was also noted that the veteran 
showed resolution of old phlebitis of the right leg 
experienced while in Thailand.  On a second admission to the 
VA hospital in September 1978, he underwent excision of right 
peroneal neuroma and suture of peroneal division of the right 
sciatic nerve.  During hospitalization he was treated for 
deep vein thrombosis as well as pulmonary embolism on the 
right side.  At the time of discharge, the diagnoses included 
right peroneal nerve transection, deep venous thrombosis 
(DVT) and pulmonary embolus.  

Private medical records dated between 1979 and 1982 relate 
that the veteran had multiple hospitalizations for DVT.  In 
reporting his medical history, it was noted on several 
occasions that thrombophlebitis originally occurred following 
a bullet wound in August 1978.

Of record is a February 1985 private medical report from a 
rehabilitation consultant.  This report shows that the 
treatment records from the Martinez VA facility were 
reviewed, including the records from May 1974 through August 
1979.  These records show that from May 1974 to June 1976 he 
was treated on numerous occasions, including 4 
hospitalizations.  These records contain no reference to a 
problem with his left arm.  This report also shows that he 
was treated at the Palo Alto VA facility for one day in March 
1974.  The clinical history recorded at the time of the 
February 1985 examination contains no reference to problems 
with the left arm.

A VA pension examination was conducted in October 1993.  The 
clinical history reflected bilateral thrombophlebitis of the 
legs with recurrent pulmonary embolisms diagnosed in 1978 
gunshot wound to the right leg.  An examination of the skin 
was normal.  The diagnoses include history of 
thrombophlebitis complicated by pulmonary embolisms and 
septicemia

The veteran submitted two private medical statements dated in 
November 1993.  One physician, Dr. Ganzon, reported that the 
veteran was admitted to the hospital in October 1993 because 
of recurrent episodes of dyspnea due to pulmonary embolism 
secondary to chronic DVT.  The physician stated that DVT had 
its onset in 1969 as a result of severe cellulitis of the 
left extremity.  

Dr. Kua also reported that the veteran was under his care for 
DVT and anticoagulation therapy.  He indicated that he 
believed that thrombophlebitis had its onset in 1969 when the 
veteran manifested severe cellulitis of the left hand and 
arm.  This physician reiterated his opinion in a December 
1994 statement.  

The veteran was hospitalized in October 1993 for chest pain 
secondary to recurrent pulmonary embolism secondary to a deep 
vein thrombosis.

A November 1993 statement from Dr. Casion is to the effect 
that the veteran had been hospitalized in October 1993 for 
pulmonary embolism die to DVT.  The physician rendered an 
opinion that it started in 1969 went the veteran developed 
cellulites of the left upper extremity and nearly had his arm 
amputated.

In a December 1993 statement the veteran reported that in 
1969 after he had a wart removed he developed a severe case 
of cellulitis.  Afterwards, he had left arm pain but did not 
go on sick call until April 1971.  At that time x-rays were 
taken and a slight examination showed no abnormality. A 
December 1993 statement from Dr. Braunstein is to the effect 
that he treated the veteran from 1979 to 1981 severe deep 
venous insufficiency.

In a January 1994 statement, a private physician, Dr. Stern 
noted that he treated the veteran from January 1978 until 
1986 for complication of a gunshot wound, which led to 
phlebitis and pulmonary emboli.  In September 1995 Dr. Stern 
added to his earlier report indicating that the veteran had 
cellulitis in 1969.  He indicated that the veteran's 
thrombophlebitis began with the 1969 bout of cellulitis.  
1994 and 1995 private medical statements show continued 
treatment for the bilateral deep vein thrombosis.

A VA examination was conducted in April 1994.  An examination 
of the skin showed puritic skin lesions.  The diagnoses 
included a history of thrombophlebitis with pulmonary 
embolisms and septicemia.

Of record is an October 1995 summary from Dr. Casison.  This 
summary includes a medical history that indicates the veteran 
had a wart removed during service in July 1969.  Reportedly, 
the surgical site became infected and cellulites developed.  
This physician concluded that the veteran's DVT resulted from 
this incident.  Also received in October 1995 a copy of 
several pages of a medical encyclopedia concerning the causes 
and symptoms caused by cellulites and phlebitis. 

The veteran also submitted two medical statements dated in 
September 1996 from private physicians, Dr. Villareal and 
Dr. Dizon who concluded that DVT had its onset in 1969.  

A hearing was held at the RO in October 1996.  At that time 
the veteran provided testimony concerning the development of 
the cellulites in his left arm after the removal a wart on 
the left arm during service.  He stated his arm became red 
and swollen and they were afraid it might have to be 
amputated.  He was on anti-biotics for three weeks.

The veteran received treatment at VA facilities during 1999 
and 2000 for his vascular problems.

In March 1999, the veteran submitted a detailed statement 
regarding his symptoms during service and thereafter.  He 
reported that he received antibiotic treatment on two 
different occasions during service.  The initial antibiotic 
treatment for cellulites occurred subsequent to removal of a 
wart.  The second antibiotic treatment for cellulites 
occurred after in Vietnam.  He also stated that he had 
problems with swelling of his legs while in Vietnam.

In November1999, the veteran submitted statements of a fellow 
serviceman.  He related that the veteran told him of his 
health problems with his left arm before going to Vietnam.  
He saw the veteran in Vietnam and his left arm was still 
bothering him. 

On file are records from the Social Security Administration 
(SSA), which reflect that the veteran was awarded disability 
benefits.  The primary diagnosis was thrombophlebitis and the 
secondary diagnosis was pulmonary emboli.  The supporting 
medical evidence was VA and private medical records showing 
treatment beginning in 1985 fore these disorders.

A VA examination was conducted in July 2000.  The specialist 
was requested to comment of the etiology of the veteran's 
deep vein thrombosis.  Following a review of the veteran's 
records and the examination, the diagnoses included deep vein 
thrombophlebitis, lower extremities and recurrent pulmonary 
embolism on anticoagulation.  The examiner commented:

There is a documentation from his 
military medical records where he had 
been referred to the dermatology 07/30/69 
and that a wart had been removed.  A 
07/71 report of medical examination 
revealed some small scars noted on the 
left thumb and chin, otherwise no defects 
noted to suggest any evidence of any 
complications from the wart removal and 
also there is lack [of medical] 
information indicating evidence for any 
cellulitis or any complications after the 
wart removal.  As per the available 
information from the claim folder as 
noted and dictated above, it is my 
impression that the veteran developed a 
deep vein thrombosis in October of 1978 
after having had an excision of the 
peroneal nerve neuroma excision in 09/78 
related to [omit] a gunshot injury to the 
right leg and has had recurrent deep vein 
thrombosis. and pulmonary embolism, since 
then, respiratory anticoagulants therapy.

In February 2003 the veteran's adjudication claims folder was 
reviewed by a second specialist for an opinion regarding the 
etiology of the deep vein thrombosis.  Following a review of 
the records the examiner stated that it was unlikely at all 
that the removal of a wart in 1969 was related in anyway to 
the development in 1978, nine hears later, of a deep vein 
thrombosis and pulmonary embolism.  The examiner opined that 
his wart removal, even if it was complicated by his 
cellulites in 1969, had no causative effect to the subsequent 
development of deep vein thrombosis and pulmonary emboli.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's statements and testimony are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

In this regard the service medical records show that the 
veteran had a wart removed in August 1969.  The veteran has 
indicated that thereafter he developed an infection of the 
left arm which he stated was cellulites and for which he 
received anti-biotics.  However, the separation examination 
showed no pertinent abnormality.  Additionally, the August 
1978 VA hospital summary indicates that the thrombophlebitis 
initially occurred several months earlier in 1978 when the 
veteran was hospitalized for a gunshot wound to the right leg 
in Thailand.  This is more than eight years after the removal 
of the wart and the reported infection.  Additionally, the 
first reference to the inservice cellulites was in 1993, many 
years following service.

The veteran has submitted several private medical opinions, 
which relate the development of the thrombophlebitis and 
pulmonary embolisms to the reported inservice episode of 
cellulites.  However, these physicians did not review the 
evidence in the veteran's claims folder and in part their 
opinions were based on the veteran's reported history.

Two VA examiners have also rendered opinions.  The first 
examiner indicted that the deep vein thrombosis shown in 
October of 1978 was not related to the inservice removal of 
the wart but was related to the surgery associated with the 
1978 gunshot to the right leg.  The second examiner even 
conceding the inservice episode of cellulites opined that 
this disorder had no causative effect to the subsequent 
development of deep vein thrombosis and pulmonary emboli, 
which developed 9 years after the inservice treatment.

The Board places more probative value on the VA opinions than 
the private opinions due to the fact that the VA examiners 
reviewed all the evidence in the veteran's claims folder, 
including the service medical records and the private medical 
opinions.  Additionally, the Board finds that the VA opinions 
are consistent with the evidence previously discussed.  The 
initial thrombosis occurred several years after service in 
conjunction with surgery for a gunshot wound to the right 
leg.  Accordingly, it is the Board's judgment that the deep 
vein thrombophlebitis with pulmonary embolism and septicemia, 
first manifested several years after service is unrelated to 
military service, o include the inservice wart removal and 
the reported cellulites of the left arm.  Furthermore, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt doctrine.  38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to service connection for deep vein 
thrombophlebitis with pulmonary embolism and septicemia is 
denied.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

